PER CURIAM.
Russell Crosier appeals his sentence of twelve years for attempted sexual battery, a third degree felony punishable by a maximum of five years. See §§ 775.082(3)(d), 777.04(4)(c), Fla. Stat. (1991). Although section 921.001, Florida Statutes (1995), permits the imposition of a sentence above the statutory maximum, the statute does not apply to offenses committed before 1994. See Mays v. State, 717 So.2d 515, 516 (Fla.1998); Stewart v. State, 755 So.2d 736 (Fla. 4th DCA 2000). Crosier committed his offense prior to 1994.
Originally sentenced to thirteen years in prison, Crosier moved to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court entered an amended sentence of twelve years with credit for time served. We reverse the sentence in lower court case number 91-14279CF and remand to the trial court for imposition of a new sentence no greater than five years. This reversal does not affect the sentence in lower court case number 92-13052CF, where Crosier was convicted of a second degree felony.
WARNER, FARMER and GROSS, JJ., concur.